PER CURIAM.
This cause is before us for review of the trial court’s order vacating its prior paternity and support order on the basis of HRS v. Privette, 617 So.2d 305 (Fla.1993). We reverse and remand.
After the trial court entered its order below, this court rendered its decision in Robinson v. State, Dep’t of Revenue, 661 So.2d 363 (Fla. 1st DCA 1995), applying and distinguishing Privette in a ease that is factually similar to the instant case. We, therefore, remand for the trial court’s reconsideration in light of Robinson, supra, and with the blood test results, which were not challenged other than under the Privette rule, and the Alabama divorce decree, which is now available. Although we sympathize with the trial court’s frustration in attempting to obtain timely submission of the Alabama divorce decree, the importance of a correct determination of this matter is of paramount concern.
REVERSED and REMANDED for further proceedings consistent herewith.
BOOTH, WOLF and VAN NORTWICK, JJ., concur.